COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       MEMORANDUM ORDER RECALLING MANDATE

Appellate case name:       Johanna Dabbs v. Vincent Calderon

Appellate case number:     01-14-00598-CV

Trial court case number: 2011-76748

Trial court:               333rd District Court of Harris County


        On May 20, 2016, mandate in the above-referenced cause issued. On May 25, 2016,
Vincent Calderon filed a motion for judgment nunc pro tunc, complaining of a clerical error in
the judgment to enforce the judgment against Dabb’s surety on her supersedeas bond and for any
costs taxed against Dabbs. No response was filed.

        After due consideration, the Court is of the opinion that there was a clerical error in the
August 18, 2015 judgment of the Court in this cause, specifically, that the Court did not recite
therein that judgment was rendered against Dabb’s surety on her supersedeas bond for the
performance of the judgment and for any costs taxed against Dabbs. This clerical error in the
Court’s August 18, 2015 judgment was reflected in the May 20, 2016 mandate.

         The Court grants Calderon’s May 25, 2016 motion and orders the Clerk of this Court to
recall the mandate issued in this case on May 20, 2016. It is further ordered that the Clerk of
this Court instruct the clerk of the court below immediately to return the recalled mandate to the
Clerk of this Court. Execution on this Court’s judgment may not commence until the Clerk of
this Court issues a new mandate. See TEX. R. APP. P. 18.7.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually         Acting for the Court


Date: July 28, 2016